Citation Nr: 0312104	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-03 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from July 1963 to August 1968.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 2000, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  In February 2001, the case was remanded to the 
RO for additional development.  In December 2002, the Board 
sought an independent medical expert's (IME) opinion in this 
matter.


FINDINGS OF FACT

1.  The veteran died in October 1998 at the age of 57.

2.  Metastatic pancreatic carcinoma was certified as the 
immediate cause of death on the veteran's death certificate.

3.  Service connection had been established for second degree 
burn scars of both legs and the left forearm and for 
residuals of a left shoulder dislocation, rated 30 percent, 
combined.

4.  The veteran served in Vietnam, and presumably was exposed 
to Agent Orange; the record also establishes that he was 
exposed to (ingested) aviation fuel.  

5.  The medical evidence is at least in equipoise as to 
whether the veteran's exposure to aviation fuel and Agent 
Orange caused, or contributed to cause, the pancreatic cancer 
which caused his death.


CONCLUSION OF LAW

Service-connection for the veteran's cause of death is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) 
became law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The appellant and her 
representative were notified of the VCAA provisions by the 
March 2001 remand order.  As the appellant has been kept 
apprised of what she must show to prevail in her claim, what 
information and evidence she is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As noted, the Board has supplemented the record with 
an advisory IME opinion, and the evidence is now sufficient 
for appellate review.  Given that the determination below is 
favorable to the appellant, no useful purpose would be served 
by any further notification or development.

Factual Background

The veteran died in October 1998 at the age of 57.  His death 
certificate reveals the immediate cause of his death was 
metastatic pancreatic carcinoma.  There was no autopsy.

Service connection had been established for second degree 
burn scars of both legs and the left forearm and for 
residuals of a left shoulder dislocation, rated 30 percent. 
combined.  Service records show the veteran sustained 
injuries in May 1967 when he ejected from a burning aircraft 
and was rescued at sea by helicopter off the coast of 
Vietnam.

In statements in support of her claim the appellant asserted 
the veteran's lung and pancreatic cancers were the result of 
aviation fuel he ingested during his sea rescue in May 1967.  
She also asserted that his pancreatic cancer was related to 
lung cancer that had developed as a result of his exposure to 
Agent Orange during active service.  In statements received 
in March 1999 H.T.D. and M.F. noted they had served with the 
veteran and they recalled his having smelled of fuel when he 
came aboard ship after his rescue.  They recalled that he had 
stated he ingested a large amount of fuel during the rescue.  

In a May 1999 statement Dr. J.B.H. noted he had performed a 
right upper lobectomy on the veteran approximately 19 years 
earlier for adenocarcinoma of the lung.  He also noted that 
the veteran developed adenocarcinoma of the pancreas in 1998.  
He stated his belief that the hydrocarbons in the aviation 
fuel the veteran ingested may have caused the same sort of 
irritation that cigarettes cause leading to increased cancer 
rates.  In correspondence dated in February 2000 Dr. J.E.D., 
a pathologist, stated it was certainly possible that a 
causative relationship existed between the veteran's initial 
exposure to aviation fuel, a carcinogenic substance, and his 
subsequent development of two carcinomas of glandular 
epithelial cell histogenesis involving separate anatomic 
organs.  

In an August 2000 statement Dr. J.B.H. noted the veteran had 
a carcinoma of the lung in the late 1970's and that he had an 
adenocarcinoma of the pancreas in 1997.  He stated it was 
clear the veteran was less capable of resisting pancreatic 
cancer and was at greater risk for developing cancer as a 
result of having had adenocarcinoma of the lung.  He 
submitted a copy of medical literature in support of his 
opinion.

In response to the Board's request for an IME opinion, 
Dr. J.A., the Chief of Medical Oncology at The Cancer 
Institute of New Jersey, stated that a review of the evidence 
of record and available medical literature demonstrated it 
was plausible that the veteran's cause of death was related 
to service.  He stated that while there were numerous reports 
of hydrocarbon solvent and biliary pancreatic cancer 
association, there were insufficient studies to achieve 
statistical significance.  Given the overall case reports and 
the number of attempts to develop associations, it was 
plausible that there may be a causal relationship between 
Agent Orange and/or hydrocarbons associated with high octane 
fuel (and the pancreatic cancer).  He added that while there 
was clear evidence that persons with one cancer were 
susceptible to develop a second, the second cancer rate was 
relatively small.  Thus the first (here, lung) cancer would 
be only a minor contribution to the development of the second 
(here, pancreatic).  He noted that there was no information 
to suggest that the veteran's first cancer in any way altered 
the progress or therapeutic responsiveness of his second 
cancer.  


Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303. 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. 
§ 3.312(b).  
In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The appellant advances various alternative theories as to why 
the veteran's death should be found to be service connected.  
She asserts that he had lung cancer (which is confirmed by 
1983 contemporaneous treatment records) which was service 
connectable on a presumptive basis, and that that cancer 
predisposed him to, or made him less capable of resisting the 
effects of, the death-causing pancreatic cancer.  She also 
argues that the veteran's pancreatic cancer was caused by his 
exposure to (ingestion of) aviation fuel in service, an event 
corroborated by fellow servicemen and consistent with 
contemporaneous evidence in the file.  

While the appellant has submitted competent supporting 
statements to the effect that the first of these theories 
(i.e., that the veteran's lung cancer caused, contributed to 
cause, or made him less capable of resisting the effects of, 
his pancreatic cancer), the IME who reviewed the case opined 
that the lung cancer would have made only a small 
contribution to the development of the pancreatic cancer, and 
that there was no evidence to suggest that it altered the 
course of or affected therapeutic response to treatment of 
the pancreatic cancer.  This opinion is reasoned and merits 
greater probative value than the appellant's supporting 
statements.  

However, there remains for consideration the alternative 
theory of causation, i.e., that ingestion of aviation fuels 
caused or contributed to cause the pancreatic cancer.  The 
IME noted that studies in the field, which were inconclusive 
because they were insufficient in number, suggested a causal 
connection between pancreatic cancer and exposure to 
(ingestion of) the types of hydrocarbons in aviation (high 
octane) fuels.  The IME indicated, in essence, that it was 
reasonable that the veteran's exposure to aviation fuel 
and/or Agent Orange caused or contributed to cause the 
pancreatic cancer which caused his death.

The Board finds the IME's opinion is the most probative 
evidence in the matter of the relationship between the 
veteran's death-causing cancer and events in service.  That 
opinion places the evidence for and against the appellant's 
claim at least in relative equipoise.  Under the governing 
standard of proof, that is sufficient to grant the benefit 
sought.  See Gilbert, supra.


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

